DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a a driving controller….and configured to determine” in claim 1; “a static image determiner…and configured to determine” in claim 7; “a driving frequency…and determiner configured”  in claims 7-12; “a sensor …and configured to determine, in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claim 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (note: rejection applies to subsequent dependent claims).
Claim limitation “a driving controller configured to determine a first driving frequency of the first display area and a second driving frequency of the second display area”; “a static image determiner configured to determine”; “a driving frequency determiner configured to determine”” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0101535) in view of Yamazaki et al. (US 2015/0248149).
As to Claim 1, Kim et al. discloses A flexible display apparatus comprising: 
a first body portion including a first display area (fig.8, 10- first body 2 including display 190a); 
a second body portion including a second display area connected to the first display area (figs.8,10- second body 4 including display 190b); and 
a driving controller electrically connected to at least one of the first body portion and the second body portion and configured to determine a first driving frequency of the first display area and a second driving frequency of the second display area based on a folded angle between the first body portion and the second body portion along a folded line disposed between the first body portion and the second body portion ({This element is interpreted under 35 U.S.C. 112(f), but because adequate structure has not been identified in the specification for performing the claimed function, the controller is interpreted for the purpose of applying prior art as any known controller structure implemented in hardware, software, or combination of the that performs the claimed function}; fig. 3- controller 134-para.0160; fig.8-controller 130, sensor 150-para.0096; figs. 10-15; controller 130 controls displays 190a and 190b to display various screens, and modes based on the relative angle between first body 2 and second body 4; para.0228, 0259-0262, 0264-angle between 0-60degrees-single mode; para.0266-0267-angle may be 180degrees-exapnding mode; para.0269- angle may between 185-285degrees-tool kit mode; para.0270-0271- angle between 30-90degrees-standing  mode), 
wherein, when the first display area is turned on, the second display area is always tuned on (para.0266- In the expanding mode, two task screens of two applications, for example, may be displayed, respectively, on the displays 190a and 190b. One screen of one application may be displayed on the two displays 190a and 190b, or two task screens of one application may be displayed on the two displays 190a and 190b; para.0267- The controller 130 may display a first web browsing screen on the first 190a, and may display a second web browsing screen on the second display 190b; para.0269-The tool kit mode may refer to a state in which the two displays 190a and 190b may be slightly folded in and may be useful when the multi-display apparatus 100 is used like a laptop computer. For example, a task screen may be displayed on one display 190a, whereas various task environments, such as a tool of a keyboard, may be provided on the other display 190b; para.0270-standing mode may be useful when the multi-display apparatus 100 is charged or used as a digital clock or album, or when the user, for example, views a private broadcast, a movie, and/or a moving image for a relatively long time; the standing mode may be applied to an application that requires collaboration between two or more uses or interaction, for example, for a video conference or a collaborative game; Some applications may use an option menu and may turn on the second display 190b of the rear surface; para.0273-a separate embodiment of the standing mode where a portrait view mode may be applied to an application that has to provide different images to two or more users, for example, a video conference or a multi-moving image player).
	Kim et al. discloses where the first screen 190a and the second screen 190b may display multimedia contents, images, moving images, and/or texts (para.0228) and may be controlled independently (para.0229, 0379). Kim further discloses where a touch screen may be provided only one of the two panels (para.0256). 
	However, Kim et al. does not expressly disclose determining a first driving frequency of the first display area and a second driving frequency of the second display area based on a folded angle between the first body portion and the second body portion.
Yamazaki et al. discloses where the frame frequency in displaying moving images may be 120Hz or more and the frame frequency in displaying still images may be 30Hz or les, 1Hz or less (para.0449). Yamazaki et al. further discloses where the display device and the touch sensor operate independently of each other, where a frame period for the touch sensor (i.e. frame frequency of 60Hz) may differ from that of the display device (frame frequency 120Hz) (para.0448).


As to Claim 2, Kim et al. in view of Yamazaki et al. disclose wherein when the folded angle is equal to or less than a threshold angle, the first driving frequency is different from the second driving frequency (Kim-para.0228, 0270- relative angle is less than 180 degrees, the device may be in standing mode where two displays may be activated and display 190b may configured to display moving image, and display 190a to display text or images (still images)); Yamazaki- para.0449-frame frequency of displaying moving images different than that of displaying still images).

As to Claim 3, Kim et al. in view of Yamazaki et al. disclose wherein when the folded angle is equal to or less than a threshold angle, and the second body portion contacts a ground, the first driving frequency is an input frequency of input image data, and the second driving frequency is a low driving frequency less than the input frequency (Kim-para.0228, 0270- relative angle is less than 180 degrees, the device may be in standing mode where two displays may be activated and bottom portion of body 2 touches the ground, and display 190b may configured to display moving image, and display 190a to display 

As to Claim 4, Kim et al. in view of Yamazaki et al. disclose wherein when the folded angle is greater than a threshold angle, the first driving frequency is equal to the second driving frequency (Kim-para.0266- when the relative may be 180 degrees or approach within a predetermined range, i.e. 175-185 degrees, the device is in expanding mode, where a moving image may displayed on the two displays; Yamazaki- para.0449-frame frequency of displaying moving images may be 120Hz or more).

As to Claim 5, Kim et al. in view of Yamazaki et al. disclose wherein when the folded angle is greater than a threshold angle, the first driving frequency and the second driving frequency are an input frequency of input image data (Kim-para.0266- when the relative may be 180 degrees or approach within a predetermined range, i.e. 175-185 degrees, the device is in expanding mode, where a moving image may displayed on the two displays; Yamazaki-para. para.0449-frame frequency of displaying moving images may be 120Hz or more).

As to Claim 7, Kim et al. in view of Yamazaki et al. disclose, wherein the driving controller comprises: a static image determiner disposed in the driving controller to receive an image input and configured to determine whether input image data represents a static image or a moving image ({This element is interpreted under 35 U.S.C. 112(f), but because adequate structure has not been identified in the specification for performing the claimed function, the static image determiner is interpreted for the purpose of applying prior art as any known determiner structure implemented in hardware, software, or combination of the that performs the claimed function}-Yamazaki-para.0471-0473- control circuit 910 performs image processing and determines images with motion (moving images) from images without 

 As to Claim 13, Kim et al. in view of Yamazaki et al. disclose a sensor configured to determine the folded angle between the first body portion and the second body portion and to determine whether the first body portion is closer to a ground than the second body portion, or the second body portion is closer to the ground than the first body portion ({This element is interpreted under 35 U.S.C. 112(f) as an10 angle sensor, a bending sensor, a gyro sensor, a proximity sensor and a lidar sensor}; Kim- fig.8, 10-12- para.0260-0262). 

	As to Claims 15-19 are method claims drawn to the apparatus of Claims 1-5 and are rejected for the same reasons as set forth above.

Claims 6, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0101535) in view of Yamazaki et al. (US 2015/0248149), further in view of Lee et al. (US 2016/0184700).
As to Claim 9, Kim et al. in view of Yamazaki et al. do not expressly disclose wherein the threshold angle is about 90 degrees. Lee et al. discloses a threshold angle used for detecting whether or not the bodies of the portable device are being folded, where the threshold may be 90 degrees (para.0039).
 In the combination of Kim et al. in view of Yamazaki et al., as modified by Lee et al. , each element merely would have performed the same function as it did separately. Therefore, one of ordinary skill in the art would have recognized that the results of the combination would yield predictable results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim et al. in view of Yamazaki et al., by using a threshold value as disclosed by Lee et al., the motivation being to determine the two bodies of the device are being folded. 

	As to Claim 20 is a method claim drawn to the apparatus of Claim 6 and is rejected for the same reasons as set forth above.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0101535) in view of Yamazaki et al. (US 2015/0248149), further in view of Park et al. (US 2020/0394984), and of Mizunuma et al. (US 2020/0119432).
As to Claim 14, Kim et al. in view of Yamazaki et al. do not expressly disclose a host configured to receive the folded angle and a proximity information representing whether the first body portion is closer to the ground than the second body portion, or the second body portion is closer to the ground than the first body portion from the sensor and configured to transmit the folded angle and the proximity information to the driving controller.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim et al. in view of Yamazaki et, with the teachings of Park et al., the motivation being to provide control of the drive control IC based on information indicating folding angle.
Kim et al. in view of Yamazaki et al., as modified by Park et al., do not expressly disclose but Mizunuma et al. discloses:  a proximity information representing whether the first body portion is closer to the ground than the second body portion, or the second body portion is closer to the ground than the first body portion from the sensor (para.0098-0099). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim et al. in view of Yamazaki et al., as modified by Park et al., with the teachings of Mizunuma et al., the motivation being to detect the folded state of the device.	

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest “wherein the driving controller further comprises a flicker value storage including a flicker value representing a flicker generating degree according to a grayscale value of the input image data, and wherein the driving frequency determiner is configured to determine the first driving frequency and the second driving frequency based on the folded angle, the flicker value, and whether the input image data represents the static image or the moving image” in combination with the other limitations in the claim.

Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive. Re Claim 1 applicant argues Kim et al. in view of Yamazaki et al. do not disclose the newly added limitation “wherein, when the first display area is turned on, the second display area is always tuned on”, citing paragraph 0264 of Kim et al. “On the contrary, as shown in paragraph [0264] of Kim, it discloses that, in the single mode, the first display 190a on a front surface displays, for example, a task screen of at least  one application, and the second display 190b on a rear surface is turned off. (Emphasis added)” 
However, the Examiner respectfully disagrees. 
The cited portion of Kim [0264] is one of the folding states of the device. In this particular example, may be referred as single mode in which the first and displays 109a and 190b may be folded as depicted in Fig. 11. 
However, Kim et al. discloses other modes of operation that disclose “wherein, when the first display area is turned on, the second display area is always tuned on” as currently claimed. 
Kim discloses the expanding mode, where the first 190a and second screen 190b are turned on [0266] In the expanding mode, two task screens of two applications, for example, may be displayed, respectively, on the displays 190a and 190b. One screen of one application may be displayed on the two displays 190a and 190b, or two task screens of one application may be displayed on the two displays 190a and 190b. No application may be displayed on one of the displays or a defaulted home screen may be displayed. The expanding mode may be usefully used, for example, as an E-book, a moving image player application, and/or a web browsing screen. [0267] The controller 130 may display a first web browsing screen on the first display 190a, and may display a second web browsing screen on the second display 190b”
	Kim et a. further discloses a tool kit mode where both screens are turned on [0269]  “The tool kit mode may refer to a state in which the two displays 190a and 190b may be slightly folded in and may be useful when the multi-display apparatus 100 is used like a laptop computer. For example, a task screen may be displayed on one display 190a, whereas various task environments, such as a tool of a keyboard, may be provided on the other display 190b.”
	Kim et al. further discloses a standing mode where both screens are may be turned on [0270] standing mode may be useful when the multi-display apparatus 100 is charged or used as a digital clock or album, or when the user, for example, views a private broadcast, a movie, and/or a moving image for a relatively long time. According to an exemplary embodiment, the standing mode may be applied to an application that requires collaboration between two or more uses or interaction, for example, for a video conference or a collaborative game. Some applications may display a task screen on the first display 190a of the front surface in the standing mode and may turn off the second display 190b of the rear surface. Some applications may use an option menu and may turn on the second display 190b of the rear surface.
	In a separate embodiment of the standing mode (fig. 15) both screens are turned on [0273] The portrait view mode may be applied to an application that has to provide different images to two or more users, for example, a video conference or a multi-moving image player.
	Kim et al. further discloses where the first screen 190a and the second screen 190b may be controlled independently (para.0229, 0379) and may display multimedia contents, images, moving images, and/or texts (para.0228).  Kim further discloses where a touch screen may be provided only one of the two panels (para.0256). 
a first driving frequency of the first display area and a second driving frequency of the second display area based on the folded between the first and second body portion.
	Yamazaki et al. discloses where the frame frequency in displaying moving images may be 120Hz or more and the frame frequency in displaying still images may be 30Hz or les, 1Hz or less (para.0449). Yamazaki et al. further discloses where the display device and the touch sensor operate independently of each other, where a frame period for the touch sensor (i.e. frame frequency of 60Hz) may differ from that of the display device (frame frequency 120Hz) (para.0448).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim et al., with the teachings of Yamazaki et al., such that when the device of Kim et al. is in one of modes operation where both screens are turned on (i.e. standing mode, expanding mode, or took kit mode), the display that displays moving images (display 190a, or 190b of Kim) would have a frequency of 12Hz or more, and the display that displays texts (display 190a or 190b of Kim) have a frequency of 30Hz or less, or 1Hz or less. Or the or the display that displays images (display 190a or 190b Kim et al.) would have a frame frequency of 120Hz and the display that is used as a touch panel/keyboard (display 190a or 190b of Kim) a frame frequency of 60Hz as disclosed by Yamazaki et al. The motivation being to reduce the power consumption of the device (Yamazaki-para.0449).
	Therefore, Kim et al. in view of Yamazaki et al. disclose the limitations as claimed.

	Re the 112b rejection, applicant’s attempt to overcome the 112b rejection is acknowledged. However, the claims as amended still pose 112b issue since the claim limitations as recited are still being interpreted under 112(f) (see discussion above). The specification does not describe any particular structure (i.e. processing unit…) that corresponds to the driving controller, the static image determiner or the driving frequency determiner to performe the claimed function. Therefore, the 112b is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627